Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/167,203 filed on 02/04/2021. Claims 1-20 are pending in this communication.

Priority
This application claims priority from KOREA, REPUBLIC OF 10-2020-0088104 07/16/2020. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over DOSHI; Kshitij Arun et al., Pub. No.: US 2020/0134207 A1 in view of HIROMASA; Ryo et al., Pub. No.: US 2020/0127810 A1.

Regarding Claim 1, DOSHI discloses a client system comprising:
a client-side host device {Fig. 2 element 210 – ‘host devices’ & [0043]}; and
a client-side storage device {Fig. 2 element 232 – ‘virtual edge – tenant 1’/ Fig. 9 & [0044]. Examiner’s node: for ‘tenant 1’ host devices ‘virtual edge – tenant 1’ has storage devices as shown in figure 2} comprising a storage controller and a storage memory {Fig. 2 element 232/ Fig. 10 element 1002 – ‘platform resource manager with shared memory access (PRM SMA), element 1010 – ‘memory controller’, element 1012 – ‘memory’},
wherein the storage controller comprises:
a host interface {Fig. 10 element 1018 – ‘network interface’ / Fig. 2 element 210 – ‘host devices’ & [0146], “a shared memory page can be allocated by a memory controller of the PRM SMA where the shared memory page allocation can be identified by a PASID (process address space ID)”} ;
a processor {Fig. 7B element 752 – ‘processor’} configured to control a read operation and a write operation for the storage memory {[0174], “In shared homomorphic mode, the read or write request is performed through homomorphic logic (which can be part of the memory controller 1010)”}; and
a homomorphic encryption and decryption accelerator {Fig. 7B element 764 – ‘acceleration circuitry’ & [0052], “Each ingredient may involve the use of one or more accelerators (e.g., FPGA, ASIC) components as a local backend”. … [0152], “In aspects when the PRM SMA 822 configures each of the nodes associated with ciphertext pipe 820 with secure keys and/or secure data sharing using one or more memory regions, the client node 802 to communicate cleartext data and encoding/encryption or decoding/decryption can be performed at any of the trusted nodes along the ciphertext pipe 820 configured by the PRM SMA 822”} configured to:
based on receiving a read request from the client-side host device {Fig. 2 ‘request’ -element 210 (host devices) to element 232 (‘virtual edge – tenant 1’) & [0141], “In open mode, a particular region of memory can be used by two or more tenants to share an encrypted address range where each tenant has both read and write privileges available”}:
…
based on receiving a write request from the client-side host device {Fig. 2 ‘response’ - element 232 (‘virtual edge – tenant 1’ to element 210 (host devices)}
…
DOSHI, however, does not explicitly disclose
perform homomorphic encryption on first plaintext data that is read from the storage memory, to generate first homomorphic ciphertext data; and
provide the first homomorphic ciphertext data to the client-side host device through the host interface; and
… :
perform homomorphic decryption on second homomorphic ciphertext data that is received through the host interface, to generate second plaintext data; and
write the second plaintext data in the storage memory.
In an analogous reference HIROMASA discloses
perform homomorphic encryption on first plaintext data that is read from the storage memory, to generate first homomorphic ciphertext data {Fig. 3 element 30 - ‘encryption device’, Fig. 4 element 40 – ‘homomorphic computation device’ & [0191], “the homomorphic computation unit 413 reads the ciphertext ct.sup.(i)˜ for each integer i of i=1, . . . k. Then, with the ciphertext ct.sup.(i)˜ for each integer i of i=1, . . . , k as an input, the homomorphic computation unit 413 executes the homomorphic computation g in accordance with the homomorphic computation method (described in “3.2 Homomorphic Operations” of Non Patent Literature 3, to generate the ciphertext ct*). The homomorphic computation unit 413 writes the generated ciphertext ct* into the memory 42”. Examiner’s note: the examiner is requesting the applicant to read original text instead of this copied citation where formula is harder to read}; and
provide the first homomorphic ciphertext data to the client-side host device through the host interface {Fig, 3 element 312 – ‘encryption unit’, element 313 – ‘output unit’, element 34 – ‘communication interface’ & [0191] as above to see write step or providing the cipher data to the client}; and
… :
perform homomorphic decryption on second homomorphic ciphertext data that is received through the host interface, to generate second plaintext data {Fig. 5 element 50 – ‘decryption device’ , Fig. 10 element S52 – ‘decrypt ciphertext’ & [0206], “The decryption unit 512 of decryption device 50 decrypts the ciphertext d F) with decryption key sk/1 :=skfd:=rfd, to calculate a value μ~”. Examiner’s note: the second plaintext data is data after decryption}; and
write the second plaintext data in the storage memory {[0129], “The attribute x is an attribute associated with a ciphertext and is an attribute xE{0, 1 f. The acquisition unit 311 writes the plaintext μ and the attribute x into the memory 32”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify DOSHI’s technique of ‘conducting read and write operation by a client on homomorphic encryption’ for ‘detail steps of homomorphic encryptor, homomorphic decryptor’, as taught by HIROMASA, in order to process services required by a client on homomorphic data. The motivation is - homomorphic encryption can allow businesses to leverage cloud computing and storage services securely. It eliminates the tradeoff between data security and usability.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 5, DOSHI as modified by HIROMASA discloses all the features of claim 1. The combination further discloses wherein the homomorphic encryption and decryption accelerator comprises:
 an encryption circuit {HIROMASA: Fig, 3 element 30 – ‘encryption device’/ element 312 – ‘encryption unit’} configured to perform the homomorphic encryption {Fig. 4 element 40 – ‘homomorphic computation device’/ element 413 – ‘homomorphic computation unit’};
a decryption circuit {HIROMASA: Fig. 5 element 50 – ‘decryption device’/ element 512 – ‘decryption unit’} configured to perform the homomorphic decryption {Fig. 4 element 40 – ‘homomorphic computation device’/ element 413 – ‘homomorphic computation unit’};
a key generation circuit configured to generate a public key and a secret key {HIROMASA: Fig. 6 element 20 – ‘key generation device’/ element S12 – ‘generate pair of public parameter’}; and
a parameter generation circuit configured to generate parameters {HIROMASA: Fig. 6 element S14 – ‘acquire public parameter pp’ & [0048], “the storage 33 realizes a function of a public parameter storage unit 331”. … [0052], “The acquisition unit 411 includes a public parameter acquisition unit 415”}.

Regarding Claim 6, DOSHI as modified by HIROMASA discloses all the features of claim 5. The combination further discloses wherein the encryption circuit is further configured to:
 receive the first plaintext data {HIROMASA: Fig. 8 element S31 – ‘acquire plaintext’   & [0128], “The acquisition unit 311 of the encryption device 30 acquires a plaintext μ and an attribute x”};
receive the public key from the key generation circuit {DOSHI: [0032], “a PRM SMA using workload metadata to provide service authorization functionalities including key management and distribution as well as the configuration of secure access to different types of shared memory regions”}; and
receive the parameters from the parameter generation circuit {HIROMASA: [0015], “a policy acquisition unit to acquire a policy set F that is a set of policies”}.
Regarding Claim 7, DOSHI as modified by HIROMASA discloses all the features of claim 6. The combination further discloses 
wherein the parameters are related to an encoding, a decoding, a multi-message packing, the homomorphic encryption, the homomorphic decryption and a key generation {DOSHI: [0129], “deriving the instructions from the information (e.g., processing by the processing circuitry) may include: compiling (e.g., from source code, object code, etc.), interpreting, loading, organizing (e.g., dynamically or statically linking), encoding, decoding, encrypting, unencrypting, packaging, un-packaging, or otherwise manipulating the information into the instructions”}.

Regarding Claim 8, DOSHI as modified by HIROMASA discloses all the features of claim 5. The combination further discloses wherein the decryption circuit is further configured to:
receive the second homomorphic ciphertext data {HIROMASA: Fig. 5 element 511 – ‘acquisition unit’, element 512 – ‘decryption unit’. Examiner’s note: the decryption unit receives encrypted data}; and
receive the secret key from the key generation circuit {HIROMASA: [0016], “a ciphertext conversion unit to convert the ciphertext et into a ciphertext ct.sup.˜ by converting, with the encryption element F, the encryption element C included in the ciphertext ct acquired by the ciphertext acquisition unit into an encryption element C.sup.˜ that can be decrypted with a decryption key sk.sub.F corresponding to the policy set F acquired by the policy acquisition unit”}.

Regarding Claim 9, DOSHI as modified by HIROMASA discloses all the features of claim 5. The combination further discloses wherein the parameter generation circuit is further configured to 
generate the parameters that are used in the homomorphic encryption and the homomorphic decryption {HIROMASA: [0094], “the output unit 214 reads the public parameter pp from the memory 22. Then, the output unit 214 transmits the public parameter pp to the encryption device 30, the homomorphic computation device 40, and the decryption device 50 via the communication interface 24”}.

Regarding Claim 10, DOSHI as modified by HIROMASA discloses all the features of claim 9. The combination further discloses wherein the parameter generation circuit is further configured to 
determine the parameters, based on a homomorphic encryption scheme that is used in the homomorphic encryption and the homomorphic decryption {[0112], “the decryption key generation unit 213 reads the policy f from the memory 22, and reads the public parameter pp and the master secret key msk from the master key storage unit 231. The decryption key generation unit 213 calculates a matrix B.sub.f as represented in Formula 21”}.

Regarding claim 13, claim 13 is claim to a storage controller using the system of claim 1. Therefore, claim 13 is rejected for the reasons set forth for claim 1.

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over DOSHI; Kshitij Arun et al., Pub. No.: US 2020/0134207 A1 in view of HIROMASA; Ryo et al., Pub. No.: US 2020/0127810 A1 and further in view of SIRDEY; Renaud et al., US 2020/0394518 A1.

Regarding Claim 11, DOSHI as modified by and further modified by HIROMASA discloses all the features of claim 10. However, the combination does not explicitly disclose 
wherein the homomorphic encryption scheme comprises one among a partial homomorphic encryption, a somewhat homomorphic encryption and a fully homomorphic encryption.
 In an analogous reference SIRDEY discloses
wherein the homomorphic encryption scheme comprises one among a partial homomorphic encryption, a somewhat homomorphic encryption and a fully homomorphic encryption {ABS., “Each training data supplier decrypts these parameters, trains the model on his own data set and returns the parameters of the partial model thus obtained, encrypted by his symmetric key, to the platform. The aggregation platform then transcrypts these partial models in the homomorphic domain, and combines them in the homomorphic domain to obtain a global model”. … [0060], “In this case, we could use FHE (Full Homomorphic Encryption) or SHE (Somewhat Homomorphic Encryption) cryptosystems”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify DOSHI’s technique of ‘conducting read and write operation by a client on homomorphic encryption’ for ‘partial homomorphic encryption’ by SIRDEY, in order to segment homomorphic encryption model’. The motivation is to distribute highly loaded computation and storing a homomorphic encryption job to multiple parties and combine those for final application. This not only reduces workload, but also saves time.

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over DOSHI; Kshitij Arun et al., Pub. No.: US 2020/0134207 A1 in view of HIROMASA; Ryo et al., Pub. No.: US 2020/0127810 A1 and further in view of WILSON; James et al., US 8,285,972 B2.

Regarding Claim 12, DOSHI as modified by and further modified by HIROMASA discloses all the features of claim 10. However, the combination does not explicitly disclose 
wherein the parameter generation circuit comprises a linear feedback shift register and a reference lookup table.
In an analogous reference WILSON discloses
wherein the parameter generation circuit comprises a linear feedback shift register {col. 4 lines 17-19, “FIG. 5 is a schematic block diagram of a Galois field linear transformer implementation of a linear feedback shift register trellis system implementable with this invention”} and a reference lookup table {col. 9 lines 34-40, “A lookup table addressing system having a set of lookup tables in an external memory comprising: a data address generator including an input register for receiving a data word from a compute unit, the data word comprising a plurality of sections, each section comprising a reference to an entry in a table in the set of lookup tables.” … col. 4 lines 14-16, “FIG. 4 is a schematic block diagram of a … encryption system implemented using two of the lookup table addressing systems of FIG. 1 as modified by the embodiment of FIG. 3”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify DOSHI’s technique of ‘conducting read and write operation by a client on homomorphic encryption’ using ‘linear feedback shift register and a reference lookup table” by WILSON in order to improve efficiency of computation. The motivation is to provide such an improved lookup table addressing system and method which is adaptable for a variety of different applications e.g., encryption, permutation, and linear feedback shift register implementation including CRC, scrambling, de-scrambling and trellis.

Allowable subject matter
Claims 2 and 3 will be allowable if written in independent form with base client system claim 1, and Claims 14 and 15 will be allowable if written in independent form with base storage controller claim 13. Dependent claims 4 & 16 are also objected for further dependency on objected claims 2 & 14. Claims 17-20 are allowed.
Reasons of allowance: what is missing from the prior arts is: Multi-channel homomorphic encryption, decryption and data transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491